    Case 3:20-cv-00048-SMY Document 12 Filed 09/08/20 Page 1 of 6 Page ID #65




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

TOMMY L. JOHNSON, #R01286,                              )
                                                        )
                          Plaintiff,                    )
        vs.                                             )        Case No. 20-cv-00048-SMY
                                                        )
SERGEANT RIGHTNOWAR,                                    )
CORRECTIONAL OFFICER NANNIE,                            )
and WARDEN DENNISON, 1                                  )
                                                        )
                          Defendants.                   )

                                MEMORANDUM AND ORDER
YANDLE, District Judge:

        Plaintiff Tommy L. Johnson, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Shawnee Correctional Center, filed this action pursuant to 42 U.S.C. §

1983 for alleged deprivations of his constitutional rights. He asserts claims of excessive force,

denial of medical treatment, and unconstitutional conditions of confinement in violation of the

Eighth Amendment and seeks monetary damages. (Doc. 1).

        This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                               The Complaint

        Plaintiff makes the following allegations in his Complaint (Doc. 1): Plaintiff was waiting



1
 Plaintiff has identified the Defendants as John Doe AKA Rightnowar, John Doe AKA Nannie, John Doe AKA
Warden Dennison. The Defendants are sufficiently identified by name in the Complaint and the exhibits to dispense
with the John Doe references.
 Case 3:20-cv-00048-SMY Document 12 Filed 09/08/20 Page 2 of 6 Page ID #66




in receiving for a medical segregation cell because his cellmate had scabies. He asked Sergeant

Rightnowar for a grievance form. Rightnowar thought Plaintiff wanted to write a grievance against

him and yelled at Plaintiff to shut up or he would take Plaintiff to segregation. Plaintiff asked for

a grievance form again. Rightnowar ordered C/O Nannie to handcuff Plaintiff and take him to

segregation so they could “kick his a**.” Nannie forced Plaintiff against the segregation holding

cage glass door. Rightnowar then ordered Nannie to uncuff Plaintiff and punched him in his right

shoulder, which exacerbated a preexisting injury. Rightnowar yelled, threatened, and assaulted

Plaintiff and told him to swing back on him in an attempt to provoke a fight. Nannie stood by and

did nothing to intervene. After the incident, Rightnowar and Nannie denied Plaintiff medical

treatment. Nannie then placed Plaintiff in a cold cell with a broken open window.

       Based on the allegations in the Complaint, the Court finds it convenient to designate the

following Counts in this pro se action:

       Count 1:        Eighth Amendment excessive force and/or failure to
                       protect/intervene claim against Rightnowar and Nannie for the
                       incident on June 12, 2019.

       Count 2:        Eighth Amendment deliberate indifference claim against
                       Rightnowar and Nannie for denying Plaintiff medical treatment
                       for the injuries caused during the incident on June 12, 2019.

       Count 3:        Eighth Amendment unconstitutional conditions of confinement
                       claim against Nannie for placing Plaintiff in a cold cell with a
                       broken open window.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. See Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can be



                                                 2
 Case 3:20-cv-00048-SMY Document 12 Filed 09/08/20 Page 3 of 6 Page ID #67




granted if it does not plead “enough facts to state a claim that is plausible on its face.”).

                                      Preliminary Dismissals

       Plaintiff identifies Warden Dennison as a defendant in the case caption but makes no

allegations against him. He asks that the Warden be included as a defendant for purposes of

discovery aimed at identifying the Doe Defendants. There are no Doe Defendants and, therefore,

Warden Dennison is not a necessary party and will be dismissed.

                                             Discussion

                                               Count 1

       The Eighth Amendment protects prisoners from being subjected to cruel and unusual

punishment. Brown v. Budz, 398 F.3d 904, 909 (7th Cir. 2005). “Correctional officers violate the

Eighth Amendment when they use force not in a good faith effort to maintain or restore discipline,

but maliciously and sadistically for the very purpose of causing harm.” Wilborn v. Ealey, 881 F.3d

998, 1006 (7th Cir. 2018) (internal citations and quotation marks omitted). A bystander to the use

of excessive force can be held liable under section 1983 for failure to intervene if a Plaintiff can

show that the officer: (1) had reason to know that a fellow officer was using excessive force or

committing a constitutional violation; and (2) had a realistic opportunity to intervene to prevent

the act from occurring. See Harper v. Albert, 400 F.3d 1052, 1064 (7th Cir. 2005). Plaintiff’s

Complaint includes sufficient allegations to proceed on excessive force and failure to

protect/intervene claims in Counts 1 against Defendants Rightnowar and Nannie.

                                               Count 2

       An Eighth Amendment claim based on the denial of medical care requires a plaintiff to

show that (1) his medical condition was sufficiently serious, and (2) the defendants acted with

deliberate indifference to his medical needs. Rasho v. Elyea, 856 F.3d 469, 475-76 (7th Cir. 2017).



                                                   3
 Case 3:20-cv-00048-SMY Document 12 Filed 09/08/20 Page 4 of 6 Page ID #68




The Complaint contains allegations sufficient to proceed on the deliberate indifference claim in

Count 2 against Defendants Rightnowar and Nannie for the denial of medical treatment for the

injuries caused during the incident on June 12, 2019. See Cooper v. Casey, 97 F.3d 914 (7th Cir.

1996) (failure to obtain medical assistance for an inmate who has been assaulted may constitute

deliberate indifference to a serious medical need).

                                             Count 3

       Prisoners are entitled to “the minimal civilized measure of life's necessities,” including

adequate shelter. Farmer v. Brennan, 511 U.S. 825, 833–34 (1994). At the screening stage, the

allegations that Plaintiff was placed in a cold cell with a broken window are sufficient to proceed

on the unconstitutional conditions of confinement claim in Count 3 against Nannie.

                                           Disposition

       IT IS HEREBY ORDERED that Counts 1 and 2 will proceed against Rightnowar and

Nannie and Count 3 will proceed against Nannie. Warden Dennison is DISMISSED without

prejudice and the Clerk of Court is DIRECTED to TERMINATE him as a defendant.

       The Clerk of Court shall prepare for Sergeant Rightnowar and Correctional Officer Nannie:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to Defendant’s place of employment as identified by

Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on the Defendant, and the Court will require the Defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer



                                                 4
 Case 3:20-cv-00048-SMY Document 12 Filed 09/08/20 Page 5 of 6 Page ID #69




shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk and shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: September 8, 2020

                                              s/ Staci M. Yandle_____
                                              STACI M. YANDLE
                                              United States District Judge




                                                 5
 Case 3:20-cv-00048-SMY Document 12 Filed 09/08/20 Page 6 of 6 Page ID #70




                                         Notice to Plaintiff

        The Court will take the necessary steps to notify the Defendants of your lawsuit and serve
them with a copy of your Complaint. After service has been achieved, Defendants will enter an
appearance and file an Answer to your Complaint. It will likely take at least 60 days from the date
of this Order to receive the Defendants’ Answer, but it is entirely possible that it will take 90 days
or more. When Defendants have filed their Answers, the Court will enter a Scheduling Order
containing important information on deadlines, discovery, and procedures. Plaintiff is advised to
wait until counsel has appeared for Defendants before filing any motions, to give the Defendants
notice and an opportunity to respond to those motions. Motions filed before Defendants’ counsel
has filed an appearance will generally be denied as premature. Plaintiff need not submit any
evidence to the Court at this time, unless specifically directed to do so.




                                                  6
